Name: COMMISSION REGULATION (EC) No 638/97 of 11 April 1997 suspending the advance fixing of export refunds on poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  animal product
 Date Published: nan

 12. 4 . 97 I EN I Official Journal of the European Communities No L 97/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 638/97 of 11 April 1997 suspending the advance fixing of export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Commis ­ sion Regulation (EC) No 2916/95 (2), Having regard to Commission Regulation (EC) No 1372/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the poultrymeat sector (3), as last amended by Regulation (EC) No 2370/96 (4), and in particular Article 3 (4) thereof, Whereas the export refunds on poultrymeat were fixed by destination in Commission Regulation (EC) No 290/97 (*); whereas the quantity covered by applications for advance fixing of refunds is greater than that normally disposed of; Whereas applications for advance fixing of refunds should accordingly no longer be accepted, HAS ADOPTED THIS REGULATION: Article 1 The lodging of applications for export licences with advance fixing of the refund for categories 5, 7 and 8 in Annex I to Regulation (EC) No 1372/95 and categories 3 and 4 in that Annex as regards applications for destina ­ tions 03 and 04 in the Annex to Regulation (EC) No 290/97 shall be suspended from 14 to 15 April 1997 inclusive . Article 2 This Regulation shall enter into force on 14 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 305, 19 . 12. 1995, p . 49 . 0 OJ No L 133 , 17 . 6 . 1995, p. 26 . (4) OJ No L 323, 13 . 12 . 1996, p . 12 . ( 5 OJ No L 48 , 19 . 2. 1997, p. 9 .